Citation Nr: 1743354	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral sensorineural hearing loss for the period from November 22, 2004 through January 8, 2006, to include on an extraschedular basis.

2.  Entitlement to a compensable evaluation for bilateral sensorineural hearing loss for the period from January 9, 2006 through May 31, 2009, to include on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 20 percent for bilateral sensorineural hearing loss, from June 1, 2009, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

These matters originally were before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection and assigned an initial noncompensable rating for bilateral sensorineural hearing loss, effective November 22, 2005.  In a March 2010 rating decision, the RO increased the rating for bilateral sensorineural hearing loss to 20 percent, effective June 1, 2009.

The matters were previously remanded by the Board for additional development in June 2011, April 2012, and October 2013.  A March 2015 Board decision granted an initial 10 percent rating for the Veteran's service-connected bilateral sensorineural hearing loss from November 22, 2004 through January 8, 2006, but denied a compensable rating during the period from January 9, 2006 through May 31, 2009, as well as a rating in excess of 20 percent, from June 1, 2009, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted the parties' joint motion for partial remand (JMR) and remanded the matters to the Board for development consistent with the JMR.  In February 2016, the Board remanded the matters for additional development, including obtaining relevant VA and private treatment records and to afford the Veteran a VA opinion.  The Board again remanded these matters in March 2017 for a new VA opinion and examination.    

In the previous March 2017 remand, the Board referred for appropriate action the issue of entitlement to service connection for an acquired psychiatric disorder secondary to hearing loss, which was raised by the record in a June 2009 VA examination and acknowledged in a July 2016 statement by a Decision Review Officer.  However, no action on this issue has been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary in this case.  VA treatment records received in March 2015 include an April 2014 audiology consult report which indicates that the Veteran had an audiometric evaluation that day at the Mobile outpatient clinic, consisting of puretone testing and speech discrimination.  The actual report of the audiometry which was conducted is not of record and could contain information that supports a higher rating for the Veteran's bilateral hearing loss disability.  Accordingly, it should be obtained on remand, in order to assist the Veteran with his claim pursuant to 38 C.F.R. § 3.159.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

In addition, updated VA treatment records from April 2016 to present, and any other private facilities where the Veteran received treatment should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's April 2014 VA audiometric report from the Mobile, Alabama OPC.  The actual report which lists the Veteran's puretone audiometric thresholds and speech discrimination results, etc., must be obtained and associated with the claims file.  If it is unclear from the audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was done. 

2.  Secure for the record any outstanding private treatment records, if any.  The Veteran should be asked to provide identifying information regarding all recent private treatment he received and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from each private provider identified (any not already in the record).

3.  Obtain and associate with the claims file the Veteran's VA treatment records dated since April 2016, including the results of any audiometry testing completed during this time period.  If it is unclear from any audiometry results whether speech discrimination testing was done using the Maryland CNC word list, please seek clarification regarding what type of speech discrimination testing was done. 

4.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claims for: a) an initial evaluation in excess of 10 percent for bilateral sensorineural hearing loss for the period from November 22, 2004 through January 8, 2006, to include consideration of an extraschedular rating; b) a compensable evaluation for bilateral sensorineural hearing loss for the period from January 9, 2006 through May 31, 2009, to include consideration of an extraschedular rating; and c) an evaluation in excess of 20 percent for bilateral sensorineural hearing loss, from June 1, 2009, to include consideration of an extraschedular rating.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



